DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-12 & 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fernandez et al. (US 2020/0021272, effectively filed on July 10, 2018 before the effective filing date December 10, 2018 of the invention).
[AltContent: textbox (237)][AltContent: textbox (410)][AltContent: textbox (234)][AltContent: textbox (235)][AltContent: textbox (236)][AltContent: textbox (238)]
    PNG
    media_image1.png
    669
    1529
    media_image1.png
    Greyscale

Fig. 4 of Fernandez annotated based on Fig. 2 of Fernandez by the examiner for ease of reference.

Regarding claims 10, 9 & 1, Fernandez (i.e. Figs. 14, 2 & 4, §0037 & §0040) discloses a communication apparatus (a system on chip (SoC) 1400, is considered a 
A radio-frequency (RF) front-end circuit (Digital phase locked loop (DPLL) 1401 uses a reference frequency signal provided by LVBAW resonator 1430 to generate an RF signal that is provided to power amplifier 1403 for wireless transmission of data produced by on-chip processor 1420 (DPLL 1401 and processor 1420 together functions as an RF signal processing circuit as required by claim 10) and therefore provides a front-end circuitry for the transmission and similarly other front end circuit for the receive side including LNA 1404 & DSP modem 1410) comprising:
An acoustic wave device (LVBAW resonator 1430 similar to the resonator 400 as shown in Fig. 4) comprising:
a high-acoustic-velocity material layer (235 & 237 are formed of Tungsten, in which acoustic velocity is 5180 m/s, please see the NDT resource center, UT Materials Properties Tables, p. 4 of 5 compared to compared to acoustic velocity in LiNbO3 of AlN in between 3900-4700 m/s, please see Fig. 2 of the publication of Lee et al. “Propagation Characteristics of Surface Acoustic Waves in AlN/128°Y-X LiNbO3 Structures”, published in Japanese Journal of Applied Physics, 20 April 2009, pp. 1-5) and per claim 7, the high-acoustic-velocity material layer (235/237) is a high-acoustic velocity supporting substrate (being (Tungsten) metal and underneath the thin piezoelectric layer, it is considered as part of supporting substrate(s), supporting the thin piezoelectric film);
a piezoelectric layer (405) provided indirectly (above the low impedance material 234 and lower metal layer 404) on the high-acoustic-velocity material layer (235);
claim 11, the IDT electrode includes a first busbar (214) connected to a plurality of first electrode fingers (221 & 222) and a second busbar (216) connected to a plurality of second electrode fingers (223 & 224); and the plurality of first electrode fingers are interdigitated (221-222-223-224 are interdigitated with one another) with the plurality of second electrode fingers; and per claim 14, Fernandez also teaches (can be seen in Fig. 2) a pair of reflectors (232 & 233) are provided at two sides in an acoustic wave propagating direction (Y direction) of the IDT electrode on the piezoelectric substrate.
[AltContent: textbox (Z)][AltContent: textbox (X)][AltContent: textbox (Y)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    503
    764
    media_image2.png
    Greyscale
 
Fig. 2 of Fernandez reproduced for ease of reference.

a dielectric film (Bragg mirrors 408, 409 are constructed in a similar manner to acoustic mirror 208 (FIG. 2), where the low impedance layers 234, 236, 238 are formed claim 8, the dielectric film is made of a material including silicon oxide as a main component; wherein an acoustic velocity of bulk waves propagating through the high-acoustic-velocity material layer (235) is higher (5180 m/s  as opposed to 3900-4700 m/s in Piezoelectric layer) than an acoustic velocity of acoustic waves propagating through the piezoelectric layer (405, consisting of LiNbO3); and the dielectric film is made of a material including hydrogen atoms (carbon doped oxide dielectric contains H atom). Regarding claim 3, Fernandez also teaches a low-acoustic-velocity film (234) provided between the high acoustic-velocity material layer (235) and the piezoelectric layer and per claim 12, the order of these three layers are piezoelectric layer (405) above the low-acoustic-velocity film (234) above the high acoustic-velocity material layer (235) (see Fig. 4 above); wherein an acoustic velocity of bulk waves propagating through the low-acoustic-velocity film (is around 3200 m/s, please see the article by Larson III et al. “Attenuation and Velocity Measurement at GHz Frequencies in Thin Film Carbon Doped Silicon Oxide”, published in 2010 IEEE International Ultrasonics Symposium Proceedings, pp. 394-399) is lower than an acoustic velocity of bulk waves propagating through the piezoelectric layer (between 3900-4700 m/s) and since the low acoustic velocity film is SiCOH, it is made of material including silicon oxide as a main component, Fernandez reads on claim 5 as well and per claim 6, Fernandez also teaches a supporting substrate (410); wherein the high-acoustic-velocity material layer (235,237) is a high acoustic- velocity film (Tungsten) provided between the supporting substrate (410) and the low-acoustic-velocity film (234, 236, 238).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez in view of Tai et al. (US 2020/0067480, effectively filed on May 2, 2017).
Regarding claim 13, Fernandez discloses the claimed invention as recited in claim 1, and further teaches a lower metal (Mo or Pt) layer (404 in Fig. 4 which is equivalent to 204 in Fig. 2) between the Piezoelectric layer 405 and the low acoustic velocity layer 234. However, Fernandez does not teach a titanium oxide bonding layer in the low acoustic-velocity film.
Tai in Fig. 14A, in an exemplary acoustic resonator discloses a bonding layer (6) including titanium oxide is provided between the piezoelectric layer (2A) and the Quartz 2).
Because of the similarity of the acoustic resonators and the obvious benefit without any consequential degradation of desired performances, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to add the intermediate bonding layer of Titanium Oxide following the teaching of Tai between the Piezoelectric layer (404/204) and the low-acoustic-velocity layer (234) in order to enhance the bonding strength of the piezoelectric layer and the supporting substrates.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez in view of Kando (US 2009/0152993).
Regarding claim 13, Fernandez discloses the claimed invention as recited in claim 1, and further teaches a lower metal (Mo or Pt) layer (404 in Fig. 4 which is equivalent to 204 in Fig. 2) between the Piezoelectric layer 405 and the low acoustic velocity layer 234. However, Fernandez does not teach a titanium oxide bonding layer in the low acoustic-velocity film.

    PNG
    media_image3.png
    437
    558
    media_image3.png
    Greyscale
 
Fig. 1 of Kando reproduced for ease of reference.

It would therefore have been obvious to a person of ordinary skill in the art to implement a double metal layer (Au and Al) along with third layer of Ta2O5 on top of the second layer (i.e. Al) IDT fabrication for the acoustic resonator of Fernandez to be able to improve the TCD of the resonator which is an important figure of merit for the specific application of Fernandez (acoustic delay line, §0044) so that change in delay can be kept minimum over temperature. It would also be considered obvious because multiplayer metal plating in System on Chip (SOC) such as in the process of Fernandez is well known in the industry.
Allowable Subject Matter
Claims 2 & 4 are objected to as being dependent upon rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
3 the dielectric SiCOH.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAFIZUR RAHMAN/Examiner, Art Unit 2843